Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 8/5/2022 in response to the previous Non-Final Office Action (5/5/2022) is acknowledged and has been entered.
Claims 8, 14-20, 23-25, 28-32, 36, and 38-40 have been cancelled.
Claims 1-7, 9-13, 21-22, 26-27, 33-35 and 37 are pending.
Claims 21-22, 26-27, 34-35 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. 
Claims 1-7, 9-13, and 33, directed to an antibody-VEGFR fusion protein (elect antibody to checkpoint protein PD-L1), are under consideration.


Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

1.	Claims 1-6, 9-11, and 33 remain rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) in view of Qu et al (WO2015109898, published July 2015) as evidenced by sequence alignment as follows:
Gillies S. teaches antibody fusion protein comprising antibody light chain and a protein/peptide, wherein the protein/peptide is fused to the C-terminus of the antibody light chain (abstract, and summary).  Gillies S. teaches the protein/peptides are cytokines or enzymes etc. (immunocytokines). and the cytokines in first and second light chains could be the same or different (page 22, line 2-3 from bottom and figure 2-right and 3-right). Gillies S. teaches method of making such antibody fusion proteins (examples 1-3).  Gillies S. teaches that the advantage of light chain fusion at C-terminus as compared to fusion at heavy chain have significantly longer half-lives, increase bioavailability such as ADCC and CDC effector function, and remain cytokine activity (page 8 and examples 4-8).  Gillies S. further teaches linker peptide including (Gly4-Ser)x between the peptide sequence and light chain (page 9, para 2).  Gly4-Ser)3 has the identical sequence as the instant SEQ ID NO: 6 (GGGGSGGGGSGGGGS).  Gillies S. also teach the antibody fusion protein binds to tumor associated antigen (page 16 and 22).

Gillies S. does not teach the fusion peptide being VEGFR or component thereof.

VEGFR or its component in a fusion construct has been practice for many years.  For example, Qu et al teach an antibody-fusion protein including PDX-IgG fused to VEGFR component, wherein the VEGFR component comprising VEGFR extracellular domain Flt-1 and Flk-1 (D2 and D3) as evidenced by sequence alignment from aa 264 to 468 (see last Office action, page 5-7 for sequence).  Qu et al teach the same linker peptide as well. Qu et al also teach method and utility of the fusion protein used for treating and antibody bound antigen and VEGF related diseases.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make antibody light chain fusion protein as claimed with expected result.  To increase the antibody’s stability and keep the ADCC and ADC function of antibody function protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to make the antibody-VEGF fusion protein formed by fusing VEGFR to the C-terminus of light chain because Qu et al have shown the same VEGFR component and method/utility of using VEGFR fusion antibody as medication for treating a disease and Gillies S. has shown the advantages of fusing the protein/peptide to C-terminus of light chain of antibody.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make antibody light chain VEGFR fusion because Gillies S. and Qu have shown a method of making and using such fusion protein.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to applicant’s argument:
Starting at page 7 of the Remarks, applicant argues:
Gillies S. discloses recombinant antibodies comprising one or more peptides (cytokine or enzyme fused to the C-terminus of the light chain constant region.  Gillies S. does not teach the fusion peptide being VEGFR or component thereof which comprises two or more immunoglobulin-like domains and is at least about 20 kDa. Cytokines or enzymes function differently from VEGFR.
Qu et al teach three combinations of the three components - the VEGF binding peptide (short for "VTE"), the PDGFR antibody (short for "PDX") and the Fc region (short for "Fc") in the antibody fusion protein: Qu et al. does not disclose or suggest fusing VEGFR component to the C- terminus of an antibody light chain.
Applicant continues:
Binding a large moiety such as VEGFR component to the C-terminus of an antibody light chain, the folding of the bulky moiety, as well as the antibody light chain itself, might be affected, leading to unpredictability of the 3D structure of the antibody fusion protein, which in turn might reduce or abolish the binding specificity of the antibody to its target antigen(s), and the biological activity of the bulky moiety. e.g. VEGFR to its target.
It is surprisingly found in the present invention that VEGFR component, about 23.2 kDa can be fused to the C-terminus of an antibody light chain, while still maintain the binding specificities of VEGFR to VEGF, and the binding specificities of the antibody to its antigen target(s), even when two bulky VEGFR components are fused to the C-terminus of both antibody light chains (e.g., C-terminus of antibody VL-CL domain)," and not affecting ADCC activity of the parental antibody.
In response, first, it is not right for applicant to argue the teachings of two references (Gillies and Qu) separately.  The Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states:
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. In this case, as stated in the rejection above, Gillies teaches advantages of protein/peptide fused to the C-terminus of the antibody light chain as compared to fuse the protein/peptide to heavy chain, which include longer half-lives, increased bioavailability such as ADCC and CDC effector function, and remaining protein/peptide activity etc.  Qu teaches a VEGFR component fused to an antibody. Thus, one skilled in the art would be motivated with high expectation of success to make VEGFR-antibody fusion at C-terminus of the antibody light chain based on the teachings by substituting the protein/peptide of Gillies with VEGFR of Qu to arrive at current invention because Gillies has shown advantage for fusing the peptide moiety to C-terminus of light chain of the antibody. The invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  
	Second, applicant’s argument on the unexpected properties (surprisingly found) of the claimed antibody-23.2 Kd VEGFR fusion is not persuasive. The evidence provided is not commensurate in scope with the claimed invention. The fusion protein presented in the specification are based upon a specific antibody and specific VEGFR component, whereas the instant claims are drawn to a broad genus of using any antibody and any VEGFR with >20 kDa MW without a particular structure.  A skilled artisan could not reasonably ascertain that the results would be applicable to the broad genus of claimed antibody fusion as claimed without a particular structure. Thus, the scope of the claimed fusion protein and actual unexpected result achieved in this application are not in the same range.
MPEP 716.02(d) states: 
“whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296(CCPA 1980). 


2.	Claims 1-6, and 9-11, and 33 remain rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) in view of Hong et al (US Patent 9605043, published 2017) as evidenced by sequence alignment OR Daly et al (US2010087632) as follows:
	The teachings of Gillies S. on fusing a functional active peptide to a light chain antibody at C-terminus are set forth above.
Gillies S. does not teach the fusion peptide being VEGFR or component thereof.
Hong et al teach fusing a VEGFR component to an antibody and the VEGFR component being the extracellular domain and having the similar sequence as VEGFR component as claimed (see sequence alignment at aa 255-445, below). 


  Query Match             56.1%;  Score 1341.5;  DB 11;  Length 675;
  Best Local Similarity   60.2%;  
  Matches  275;  Conservative   17;  Mismatches   18;  Indels  147;  Gaps    3;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVGSSYLAWYQQKPGQAPRLLIYGAFSRATGIP 60
              :| :|||| :|| | |:| |::||||| | :: :||||||||:||:|||| |    :|:|
Db        136 DIQMTQSPSSLSASVGDRVTITCRASQDVNTA-VAWYQQKPGKAPKLLIYSASFLYSGVP 194

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIKRTVAAPSVFIFP 120
               ||||| |||||||||| |:||||| |||||: ::| ||||||||||||           
Db        195 SRFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKR----------- 243

Qy        121 PSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTL 180
                                                                          
Db        244 ------------------------------------------------------------ 243

Qy        181 TLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTGGGGSGGGGSGGGGSGGGGSGGGG 240
                                                                          
Db        244 ------------------------------------------------------------ 243

Qy        241 SGGGGSTGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 300
                         |||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 -----------GRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPD 292

Qy        301 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        293 GKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGI 352

Qy        361 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVLSPVNRDLKTQSGSEMKKFLS 420
              ||||||||||||||||||||||||||||||||||||||    ||||||||||||||||||
Db        353 ELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKL----VNRDLKTQSGSEMKKFLS 408

Qy        421 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 457
              |||||||||||||||||||||||||||||||||||||
Db        409 TLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 445

	Daly et al teach VEGFR or component that is the extracellular domain and has the similar sequence as VEGFR component as claimed as evidenced by sequence alignment (see sequence below).  Daly et al also teach that the VEGFR component sequence is a part of VEGF mini-trap fusion protein.

QY= SEQID NO: 8

CC PA   (REGE-) REGENERON PHARM INC.
CC PI   Daly TJ,  Fandl JP,  Papadopoulos NJ;

  Query Match             96.8%;  Score 1064;  DB 17;  Length 237;
  Best Local Similarity   97.6%;  
  Matches  206;  Conservative    1;  Mismatches    0;  Indels    4;  Gaps    1;

Qy          1 TGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIW 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 SGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTSPNITVTLKKFPLDTLIPDGKRIIW 84

Qy         61 DSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 DSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLTHRQTNTIIDVVLSPSHGIELSVGE 144

Qy        121 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVLSPVNRDLKTQSGSEMKKFLSTLTIDG 180
              ||||||||||||||||||||||||||||||||    ||||||||||||||||||||||||
Db        145 KLVLNCTARTELNVGIDFNWEYPSSKHQHKKL----VNRDLKTQSGSEMKKFLSTLTIDG 200

Qy        181 VTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 211
              |||||||||||||||||||||||||||||||
Db        201 VTRSDQGLYTCAASSGLMTKKNSTFVRVHEK 231

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make antibody light chain-fusion protein as claimed with expected result.  To increase the antibody stability and keep the ADCC and ADC function of antibody function protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to make the antibody-VEGF fusion protein formed by fusing VEGFR to the light chain C-terminus because Qu et al have shown the method and utility of using VEGFR fusion antibody as medication for treating a disease and Gillies S. has shown all the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make antibody light chain VEGFR fusion because Gillies S. have shown a method of making and using such fusion protein.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Response to applicant’s argument:
At page 8, applicant provides the same argument regarding with the teaching of Gillies.
Regarding with teachings of Hong and Daly, applicant provides the same argument on that the VEGFR component does not fused to the C-terminus of an antibody light chain as:
Hong et al. do not disclose or suggest fusing a VEGFR component to the C-terminus of an antibody light chain. Daly et al teaches the VEGFR component being a part of VEGF mini-trap fusion protein. Similar to Hong et al., Daly et al. neither disclose nor suggest fusing a VEGFR component to the C- 8SF-4887624Application No.: 16/755,134Docket No.: 75439-20002.00terminus of an antibody light chain, and thus Daly et al. also fail to cure the deficiency as set forth above. 

The argument has been addressed above in the last rejection.

3.	Claims 1-6, 9-11, 12-13, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) and Qu et al (WO2015109898, published July 2015) as evidenced by sequence alignment as applied above, further in view of Lo et al (US20160177276A1, published July 2016) as evidenced by sequence alignment.

	The teachings of Gillies and Qu et al are set forth above. 

	The references do not teach antibody in the fusion protein binding` to checkpoint molecule PD-L1 (claims 12-13, elect heavy and light chains of SEQ ID NO: 18 and 19 of claim 13-(iii).

	The antibody to PD-L1 comprising heavy chain of SEQ ID NO: 18 and light chain of SEQ ID NO: 19 are a well-known antibody, for example, as disclosed by Lo et al, who teach antibody fusion proteins including an anti-PD-L1 antibody, that has the identical heavy and light chain sequences as the instant heavy and light chains of SEQ ID NO: 18 and 19 as evidenced by sequence alignment below and [157].  Lo et al also teach the antibody fused to a peptide Sirp-alpha (signal regulatory protein α, CD172 α) expressed on immune cells ([0059] and title).

QY= SEQ ID NO: 18 (heavy chain of anti-PD-L1, claim 13-(iii))
US-14-827-003-121
; Publication No. US20160177276A
;  APPLICANT: LO, KIN-MING
;  APPLICANT:ZIZLSPERGER, NORA

  Query Match             100.0%;  Score 2409;  DB 14;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  448;  Conservative   0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSSAS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSSAS 120

Qy        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

Qy        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS 240

Qy        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYAST 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYAST 300

Qy        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMT 360

Qy        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ 420

Qy        421 GNVFSCSVMHEALHNHYTQKSLSLSPGK 448
              ||||||||||||||||||||||||||||
Db        421 GNVFSCSVMHEALHNHYTQKSLSLSPGK 448


QY=SEQ ID NO: 19 (light chain of anti-PD-L1 antibody, claim 13-(iii))
US-14-827-003-122
Publication No. US20160177276A1


  Query Match             100.0%;  Score 1107;  DB 4;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make anti-PD-L1 antibody light chain-fusion protein as claimed with expected result.  To increase anti-PD-L1 antibody stability, reduce the VEGF levels in cancer environment, and keep the ADCC and ADC function of the antibody fusion protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies S. and Qu to the teaching of Lo to make the anti-PD-L1 antibody-VEGFR fusion protein formed by fusing VEGFR to the C-terminus of the antibody light chain because Qu has shown the method and utility of using VEGFR fusion antibody as medication for treating a disease, Gillies has shown all the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody and Lo has made anti-PD-L1 antibody available.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make anti-PD-L1 antibody light chain VEGFR fusion because Gillies has shown a method of making and using such fusion protein and Lo has shown the identical antibody to PD-L1 as claimed and fusion protein with the antibody.  Therefore, the references in combination teach every limitation of the claims and the one skilled in the art would arrive at current invention absent unexpected results. 
Response to applicant’s argument:
On page 9, applicant agues:
The teachings of Gillies S. and Qu et al. have been discussed above. Lo et al. describe immunoglobulin fusion proteins comprising an anti-PD-L1 antibody fused to a SIRPa moiety or variant thereof.  However, different proteins function differently. Lo et al. do not teach or suggest the antibody fusion protein of claim 1 which comprises a VEGFR component fused to the C-terminus of an antibody light chain with retained biological and/or binding activities against both VEGF and antigen target(s) recognized by the antibody. As such, Lo et al. do not cure the deficiency set forth above. 
In response, the arguments to the teachings of Gillies S. and Qu have been addressed above. The present rejection is focusing on dependent claims 12-13, which further limit the antibody in the fusion protein of claim 1 to a checkpoint molecule PD-L1.  Lo teaches the anti-PD-L1 antibody having identical structure recited in claim 13.  In combination with the teachings of Gillies and Qu, one skilled in the art would be motivated with high expectation of success by using anti-PD-L1 antibody of Lo in the fusion protein of Gillies and VEGFR of Qu to arrive at current invention without unexpected result.
4.	Claims 1-6, 9-11, 12-13 and 33 remain rejected under 35 U.S.C. 103 as being unpatentable over Gillies S. (WO2012178137, published Dec 2012) and Hong et al (US Patent 9605043, published 2017) OR Daly et al (US2010087632) as evidenced by sequence alignment as applied above, and further in view of Lo et al (US20160177276A1, published July 2016) as evidenced by sequence alignment.

	The teachings of Gillies and Hong or Daly are set forth above.

	The references do not teach antibody in the fusion protein binds to checkpoint molecule PD-L1 (elect SEQ ID NO: 18 and 19 as heavy and light chain) of claim 13-(iii).

	The teaching of Lo et al on PD-L1 antibody and fusion protein thereof is set forth above.
	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to make anti-PD-L1 antibody light chain-fusion protein as claimed with expected result.  To increase anti-PD-L1 antibody stability, reduce the VEGF levels in cancer environment and keep the ADCC and ADC function of the antibody fusion protein, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of Gillies with Hong or with Daly to the teaching of Lo to make the anti-PD-L1 antibody-VEGFR fusion protein formed by fusing VEGFR to the C-terminus of the antibody light chain because Hong or Daly has shown the method and utility of using VEGFR fusion antibody as medication for treating a disease, Gillies has shown the advantages of fusing the a protein/peptide to C-terminus of light chain of antibody and Lo has made anti-PD-L1 antibody available.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make anti-PD-L1 antibody light chain VEGFR fusion because Gillies has shown a method of making and using such fusion protein and Lo has shown the identical antibody to PD-L1 as claimed and fusion protein with the antibody.  Therefore, the references in combination teach every limitation of the claims and the one skilled in the art would arrive at current invention absent unexpected results.



Response to Applicant’s argument:
On page 10, Applicant provides the same argument regarding the teaching Gillies S., Hong or Daly and Lo:
The teachings of Gillies S., Hong et al., Daly et al. and Lo et al. have been discussed above. None of these cited references, either alone or taken together teach the antibody fusion protein of claim 1 comprising the bulky VEGFR component fused to the C-terminus of the antibody light chain with retained biological and/or binding activities against both VEGF and the antigen target(s) recognized by the antibody. One of ordinary skill in the art would not have been motivated to fuse a VEGFR component to the C-terminus of an antibody light chain to arrive at the present invention in view of Gillies S., Hong et al., Daly et al. and Lo et al., with reasonable expectation that the obtained antibody fusion protein can retain biological and/or binding activities against both VEGF and the antigen target(s) recognized by the antibody (e.g., an immune checkpoint molecule). 

Applicant reiterates the present invention being unexpected and a surprisingly founding:

In the present application, Applicant unexpectedly and surprisingly found that a bulky VEGFR component (e.g. about 23.2 kDa) can be fused to the C-terminus of an antibody light chain, while still maintaining the binding specificities of VEGFR to VEGF, and the binding specificities of the antibody to its antigen target(s) as well as the ADCC activity of the parental antibody, even when two bulky VEGFR components are fused to the C-terminus of both antibody light chains. As such, the presence of unexpected and surprising results further supports a finding of nonobviousness.

All the arguments for each and combined teachings of the presented references have been addressed above. 
For all reasons above, Applicant’s arguments have not been found persuasive, and the rejections are currently maintained.  

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642